CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, D. Brian Robertson, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the quarterly report on Form 10-Q of Freshwater Technologies, Inc. for the period ended June 30, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Freshwater Technologies, Inc. Dated: August 13, 2010 /s/D. Brian Robertson D. Brian Robertson Chief Financial Officer, Treasurer and Director (Principal Financial Officer and Principal Accounting Officer)
